Order entered March 20, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01479-CR

                      ZACHARIAH ARTHUR WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-53277-J

                                            ORDER
       The Court REINSTATES the appeal.

       On March 7, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On March 18, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the March 7, 2014 order

requiring findings.

       We note that State’s Exhibit nos. 29 and 33, DVDs, were not electronically filed with the

record. Accordingly, we ORDER Kimberly Xavier, official court reporter of the Criminal

District Court No. 3, to file, within FIFTEEN DAYS of the date of this order, a supplemental

record containing State’s Exhibit nos. 29 and 33.

       Appellant’s brief is due within forty-five days of the date of this order.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Kimberly Xavier, official court reporter, Criminal District Court No. 3, and to counsel for all

parties.

                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE